DETAILED ACTION
Claims 1-20 are pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11204959. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
The below table shows the difference between claims of the instant application with claims of U.S. Patent No. US 11204959
The instant application: 17/528871
U.S. Patent No. US 11204959

1. A method comprising: 














storing, by one or more processors, a plurality of videos in a database; 

extracting, by the one or more processors, for a first video of the plurality of videos, first data representing a first interaction performed by a creator of the first video in association with the first video; 

aggregating a total watch time value representing a length of time of the first video has been viewed by a plurality of users; 

normalizing the aggregated total watch time value to generate second data representing a second interaction performed by a consumer of the first video in association with the first video, 

the normalizing comprising: determining a number of followers associated with the first video based on a number of users who selected an option to follow the first video; 

computing an offset by multiplying the number of followers with a duration of the first video; and dividing the aggregated total watch time value by the offset; 

computing, by the one or more processors, a score for the first video based on the first data and second data; and generating, by the one or more processors, instructions to display, on a graphical user interface, a list of videos generated based on the computed score of the first video.  











2. The method of claim 1, further comprising: receiving, from a client device of the creator, an indication that a front- facing camera or a rear-facing camera was used by the client device to capture the first video; and associating the first video with the indication of the front-facing camera or the rear-facing camera that was used by the client device to capture the first video for generating the first data.  

3. The method of claim 1, further comprising: performing automated image recognition of a plurality of frames of the first video to detect a first object that appears in a series of consecutive frames of the plurality of frames of the first video; determining a label that is related to the first object in response to the detecting the first object that appears in the series of consecutive frames of the plurality of frames of the first video; and obtaining a label score associated with the label that is related to the first object.  







4. The method of claim 3, further comprising: detecting a second object that appears together with the first object in the series of consecutive frames, wherein the label is associated with a combination of the first object and second object; and determining a confidence level of the label, wherein the score for the first video is computed based on the confidence level of the label.  

5. The method of claim 1, further comprising ranking the first video relative to a remaining subset of videos by comparing the computed score for the first video with respective scores of videos in the remaining subset of the videos.  

6. The method of claim 1, further comprising: obtaining a first plurality of weights associated with criteria of the first data; obtaining a second plurality of weights associated with criteria of second data; adjusting a plurality of values based on the first plurality of weights and second plurality of weights; and aggregating the adjusted plurality of values to compute the score. 
 
7. The method of claim 1, further comprising: selecting a first subset of videos having an associated score that exceeds a specified value; and generating the instructions to display the list of videos that includes the selected first subset of the videos.  

8. The method of claim 7, further comprising: receiving input from a curator that approves a given video in the first subset of the videos for inclusion in the list of videos.  

9. The method of claim 1, wherein presenting the list of videos comprises: causing presentation, on a client device of a given user, a user interface that includes a first portion and a second portion, the first portion comprising a first plurality of thumbnails each thumbnail representing a different video in the list of videos and the second portion comprising a second plurality of thumbnails each thumbnail representing a second subset of videos, wherein the first plurality of thumbnails includes low frame rate representations of corresponding videos in the list of videos, and wherein the second plurality of thumbnails includes static image representations of corresponding videos in the second subset of videos.  

10. The method of claim 1, further comprising presenting an option to filter the list of videos based on criteria associated with the first data and second data.  












11. The method of claim 1, further comprising: detecting that a client device on which the first video is presented has captured a screenshot while the first video was being presented on the client device; and incrementing a value representing a number of times screenshots of the first video were taken in response to detecting that the client device has captured the screenshot while the first video was being presented on the client device.


















  






12. A system comprising: a processor configured to perform operations comprising: 











storing a plurality of videos in a database; extracting for a first video of the plurality of videos, first data representing a first interaction performed by a creator of the first video in association with the first video; 


aggregating a total watch time value representing a length of time of the first video has been viewed by a plurality of users; normalizing the aggregated total watch time value to generate second data representing a second interaction performed by a consumer of the first video in association with the first video, the normalizing comprising: determining a number of followers associated with the first video based on a number of users who selected an option to follow the first video; computing an offset by multiplying the number of followers with a duration of the first video; and dividing the aggregated total watch time value by the offset; computing a score for the first video based on the first data and second data; and generating instructions to display, on a graphical user interface, a list of videos generated based on the computed score of the first video.  
13. The system of claim 12, wherein the operations further comprise: receiving, from a client device of the creator, an indication that a front- facing camera or a rear-facing camera was used by the client device to capture the first video; and associating the first video with the indication that the front-facing camera or the rear-facing camera was used by the client device to capture the first video for generating the first data.  
14. The system of claim 12, wherein the operations further comprise: performing automated image recognition of a plurality of frames of the first video to detect a first object that appears in a series of consecutive frames of the plurality of frames of the first video; searching for a label that is related to the first object in response to the detecting the first object that appears in the series of consecutive frames of the plurality of frames of the first video; and obtaining a label score associated with the label that is related to the first object.  
15. The system of claim 14, wherein the operations further comprise: detecting a second object that appears together with the first object in the series of consecutive frames, wherein the label is associated with a combination of the first object and second object; and determining a confidence level of the label, wherein the score for the first video is computed based on the confidence level of the label.  
16. The system of claim 12, wherein the operations further comprise: ranking the first video relative to a remaining subset of videos by comparing the computed score for the first video with respective scores of videos in the remaining subset of the videos.  
17. The system of claim 12, wherein the operations further comprise: obtaining a first plurality of weights associated with criteria of the first data; obtaining a second plurality of weights associated with criteria of second data; adjusting a plurality of values based on the first plurality of weights and second plurality of weights; and aggregating the adjusted plurality of values to compute the score.  
18. The system of claim 16, wherein the operations further comprise: detecting that a client device on which the first video is presented has captured a screenshot while the first video was being presented on the client device; and incrementing a value representing a number of times screenshots of the first video were taken in response to detecting that the client device has captured the screenshot while the first video was being presented on the client device.  
19. The system of claim 18, wherein the operations further comprise: incrementing the score of the first video in response to determining that the value representing the number of times screenshots of the first video were taken corresponds to a threshold value. 
 
20. A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: storing a plurality of videos in a database; extracting for a first video of the plurality of videos, first data representing a first interaction performed by a creator of the first video in association with the first video; aggregating a total watch time value representing a length of time of the first video has been viewed by a plurality of users; normalizing the aggregated total watch time value to generate second data representing a second interaction performed by a consumer of the first video in association with the first video, the normalizing comprising: determining a number of followers associated with the first video based on a number of users who selected an option to follow the first video; computing an offset by multiplying the number of followers with a duration of the first video; and dividing the aggregated total watch time value by the offset; computing a score for the first video based on the first data and second data; and generating instructions to display, on a graphical user interface, a list of videos generated based on the computed score of the first video.

1. A method comprising:
 receiving, from a client device of a creator, an indication of whether a front-facing camera or a rear-facing camera was used by the client device to capture a first video;
 associating, by one of more processors, the first video with the indication of whether the front-facing camera or the rear-facing camera was used by the client device to capture the first video for generating the first data; 
storing, by the one of more processors, a plurality of videos in a database; 

extracting, by the one of more processors, for the first video of the plurality of videos, the first data representing a first interaction performed by the creator of the first video in association with the first video; 

extracting, by the one of more processors, for the first video, second data representing a second Interaction performed by a consumer of the first video in association with the first video; 
performing, by the one or more processors, automated image recognition of a plurality of frames of the first video to detect a first object that appears in a series of consecutive frames of the plurality of frames of the first video;
 searching, by the one or more processors, for a label that is related to the first object in response to the detecting the first object that appears in the series of consecutive frames of the plurality of frames of the first video; obtaining, by the one or more processors, a label score associated with the label that is related to the first object; computing, by the one or more processors, a score for the first video based on the first data and second data and based on the label score; 
ranking, by the one or more processors, the first video relative to a remaining subset of the plurality of videos by comparing the computed score for the first video with respective scores of videos in the remaining subset of the plurality of videos; and
 generating, by the one or more processors, instructions to display on a graphical user interface of the client device a list of top videos generated based on the ranking the first video relative to the remaining subset of the plurality of videos.








2. The method of claim 1, wherein the second data representing the second interaction performed by the consumer includes information indicating one or more of: a duration of time of the first video has been viewed by a plurality of users including the consumer, whether the first video was shared between a threshold number of the plurality of users, and whether one of the plurality of users captured a screenshot of the first video.


3. The method of claim 1, further comprising dynamically adjusting the label score associated with the label over time.
4. The method of claim 3, further comprising: detecting a second object that appears together with the first object in the series of consecutive frames, wherein the label is associated with a combination of the first object and second object; and determining a confidence level of the label, wherein the score for the first video is further computed based on the confidence level of the label.
5. The method of claim 1, further comprising: aggregating a total watch time value representing a length of time of the first video has been viewed by a plurality of users; and normalizing the aggregated total watch time value to generate the second data.
6. The method of claim 5, wherein normalizing the aggregated total watch time value comprises: determining a number of followers associated with the first video based on a number of users who selected an option to follow the first video; computing an offset by multiplying the number of followers with a duration of the first video; and dividing the aggregated total watch time value by the offset.
7. The method of claim 1, wherein the first data and second data include a plurality of values associated with respective criteria of the first data and second data; and wherein computing the score comprises: obtaining a first plurality of weights associated with criteria of the first data; obtaining a second plurality of weights associated with criteria of the second data; adjusting the plurality of values based on the first plurality of weights and second plurality of weights; and aggregating the adjusted plurality of values to compute the score.
8. The method of claim 1, further comprising: selecting, based on the ranking, a first subset of the plurality of videos having an associated score that exceeds a specified value; and generating a display that includes the selected first subset of the plurality of videos.
9. The method of claim 8, further comprising: receiving input from a curator that approves a given video in the first subset of the plurality of videos for inclusion in the list of top videos; and presenting to a plurality of users the list of top videos approved by the curator.
10. The method of claim 9, wherein presenting the list of top videos comprises: presenting, on a client device of a given one of the plurality of users, a user interface that includes first portion and second portion, the first portion comprising a first plurality of thumbnails each thumbnail representing a different video in the list of top videos and the second portion comprising a second plurality of thumbnails each thumbnail representing a second subset of the plurality of videos, wherein the first plurality of thumbnails includes low frame rate representations of corresponding videos in the list of top videos; and wherein the second plurality of thumbnails includes static image representations of corresponding videos in the second subset of the plurality of videos.
11. The method of claim 8, further comprising presenting in the display an option to filter the selected first subset of the plurality of videos based on criteria associated with the first data and second data.
12. The method of claim 8, further comprising presenting in the display an option to filter the selected first subset of the plurality of videos based on an approval status of each video of the first subset of the plurality of videos.
13. The method of claim 8, wherein each video of the first subset of the plurality of videos automatically plays from a starting position to an ending position, further comprising presenting an option to replay a given one of the first subset of the plurality of videos.
14. The method of claim 8, further comprising: receiving input from a curator that selects a given one of the first subset of the plurality of videos; and presenting the selected given one of the first subset of the plurality of videos to the curator in full screen with an option to rate the given one of the first subset of the plurality of videos.

15. A system comprising: a processor configured to perform operations comprising:
 receiving, from a client device of a creator, an indication of whether a front-facing camera or a rear-facing camera was used by the client device to capture a first video; associating the first video with the indication of whether the front-facing camera or the rear-facing camera was used by the client device to capture the first video for generating the first data; 
storing a plurality of videos in a database; extracting for the first video of the plurality of videos, the first data representing a first interaction performed by the creator of the first video in association with the first video; 

extracting for the first video, second data representing a second interaction performed by a consumer of the first video in association with the first video; performing automated image recognition of a plurality of frames of the first video to detect a first object that appears in a series of consecutive frames of the plurality of frames of the first video; searching for a label that is related to the first object in response to the detecting the first object that appears in the series of consecutive frames of the plurality of frames of the first video; obtaining a label score associated with the label that is related to the first object; computing a score for the first video based on the first data and second data and based on the label score; ranking the first video relative to a remaining subset of the plurality of videos by comparing the computed score for the first video with respective scores of videos in the remaining subset of the plurality of videos; and generating instructions to display on a graphical user interface of the client device a list of top videos generated based on the ranking the first video relative to the remaining subset of the plurality of videos.
16. The system of claim 15, wherein the operations further comprise: receiving, from a client device of the creator, an indication of one or more annotations comprising overlaid content that have been added to the first video by the client device; and associating, with the first video, the indication of the one or more annotations to generate the first data.
17. The system of claim 15, wherein the operations further comprise: detecting that a client device on which the first video is presented has captured a screenshot while the first video was being presented on the client device; incrementing a value representing a number of times screenshots of the first video were taken in response to detecting that the client device has captured the screenshot while the first video was being presented on the client device; and incrementing the score of the first video in response to determining that the value representing the number of times screenshots of the first video were taken corresponds to a threshold value.
















18. A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of machine, cause the machine to perform operations comprising: receiving, from a client device of a creator, an indication of whether a front-facing camera or a rear-facing camera was used by the client device to capture a first video; associating the first video with the indication of whether the front-facing camera or the rear-facing camera was used by the client device to capture the first video for generating the first data;

 storing a plurality of videos in a database; extracting for the first video of the plurality of videos, the first data representing a first interaction performed by the creator of the first video in association with the first video; extracting for the first video, second data representing a second interaction performed by a consumer of the first video in association with the first video; performing automated image recognition of a plurality of frames of the first video to detect a first object that appears in a series of consecutive frames of the plurality of frames of the first video; searching for a label that is related to the first object in response to the detecting the first object that appears in the series of consecutive frames of the plurality of frames of the first video; obtaining a label score associated with the label that is related to the first object; computing a score for the first video based on the first data and second data and based on the label score; ranking the first video relative to a remaining subset of the plurality of videos by comparing the computed score for the first video with respective scores of videos in the remaining subset of the plurality of videos; and generating instructions to display on a graphical user interface of the client device a list of top videos generated based on the ranking the first video relative to the remaining subset of the plurality of videos.
19. The non-transitory machine-readable storage medium of claim 18, wherein: the first data representing the first interaction includes information indicating at least one of whether the creator used a front facing or rear facing camera of a user device to create the first video, whether the creator enhanced the first video using a zoom or a speed effect, or whether the creator added a filter, a lens, an object, a caption, an emoji, or a sticker to the first video; and the second data representing the second interaction performed by the consumer includes information indicating at least one of a duration of time the first video has been viewed by a plurality of users including the consumer, whether the first video was shared between a threshold number of the plurality of users, or whether one of the plurality of users captured a screenshot of the first video. 
 









Allowable Subject Matter
Claims 1-20 are allowed if claims 1-20 overcome double patenting.
The prior arts of the record such as Hall teaches storing, by one or more processor, a plurality of videos in a database (paragraphs 41, 45, 58, 63); obtaining, by a processor, for a first video, a presentation time presenting a second interaction performed by a user of the first video in association with the first video (paragraphs 41, 45, 65, 69). computing, by a processor, score or value for a first video based on user preferences e.g., the time and date of the publication or creation of the video file, the time and date of the user's request for information or accessing of the service, and the like (fig. 4, paragraphs 57, 60).  Lewis teaches accumulating total watch time representing a length of time of a video by viewers  (paragraphs 76, 80).  Golan teaches calculating or summarizing the total watch time for each time slot and then normalizes the total watch time of each time slot according to a priority, preference and/or quality grade to generate a rank for a time slot (paragraph 86).  
However, none of the prior arts of the record teaches wherein:
aggregating a total watch time value representing a length of time of the first video has been viewed by a plurality of users; normalizing the aggregated total watch time value to generate second data representing a second interaction performed by a consumer of the first video in association with the first video, the normalizing comprising: determining a number of followers associated with the first video based on a number of users who selected an option to follow the first video; computing an offset by multiplying the number of followers with a duration of the first video; and dividing the aggregated total watch time value by the offset; computing a score for the first video based on the first data and second data; and generating instructions to display, on a graphical user interface, a list of videos generated based on the computed score of the first video (in claims 1, 12, 20).




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169